Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Staple on 04/05/2021.

The application has been amended as follows: 
Please replace claims 1-6, 8-13, 15-18 and 20-23 with the following replacement claims:
1. A premixture of a pharmaceutical composition of memantine for oral administration, comprising:
i) granulated pellets, the granulated pellets comprising memantine; pregelatinised corn starch, silicon dioxide and microcrystalline cellulose, wherein the memantine is present in an amount between 10 and 15% w/w of the premixture, wherein the granulated pellets are coated with:
i.1) a first coating of polyvinylpyrrolidone, and
i.2) a second coating comprising a cationic copolymer of dimethylaminoethyl methacrylate, butyl methacrylate and methyl methacrylate, wherein the cationic copolymer is present in an amount between 80 and 95% w/w 
ii) sucralose in an amount between 4 and 7% w/w of the premixture; and
iii) one or more essences selected from the group consisting of: peppermint, lemon, cherry, raspberry, grapefruit, lime-lemon, and a combination of any two or more thereof, in an amount between 11 and 19 % w/w of the premixture; 
wherein all the components of the premixture are particles which have a particle size smaller than 710 microns, 
wherein, in the presence of water, 90% of the particles in suspension have an average diameter less than 170 microns,
and wherein, according to the dissolution assay in the Japanese Pharmacopoeia XV, the dissolution of memantine at a pH similar to the pH in the buccal cavity, at 15 seconds is less than 5%, at 30 seconds is lower than 10%, and at 60 seconds is less than 20%. 

2.  The premixture according to claim 1, wherein:
ii) sucralose is in an amount between 4 and 7% w/w of the premixture;
iii.1) peppermint essence is in an amount between 4 and 7% w/w of the premixture; and  
iii.2) lemon essence is in an amount between 7 and 12% w/w of the premixture.

3. The premixture according to claim 2, wherein:
ii) sucralose in an amount between 5 and 5.5% w/w of the premixture; 
iii.1) peppermint essence in an amount between 5.5 and 6% w/w of the premixture; and 
iii.2) lemon essence in an amount between 10.5 and 11.5% w/w of the premixture.

4. The premixture according to claim 1, wherein:
ii) sucralose is in an amount between 5.0 and 6.0% w/w total of the premixture; and


5. The premixture according to claim 1, wherein memantine is in an amount between 10 and 12% w/w of the premixture.

6. The premixture according to claim 1 characterized in that according to the dissolution assay in the Japanese Pharmacopoeia XV, the dissolution of memantine at a pH similar to the pH in the buccal cavity, at 15 seconds is null, at 30 seconds is lower than 5%, and at 60 seconds is less than 14%. 

8. A composition according to claim 7, characterized in that the composition is a suspension that comprises between 1.0 mg and 3.0 mg of memantine per millilitre of suspension, and 50% particles have an average diameter less than 50 microns and 90% particles have an average diameter less than 110 microns.

9. A composition according to claim 7, characterized in that the composition is a powder for the preparation of a suspension before administering, by adding water or another drink and stirring; wherein 50% of particles of the powder have an average diameter less than 60 microns and 90% have an average diameter less than 120 microns.

10. A composition according to claim 9, characterized in that the composition is packaged in single-dose sachets.

11. A composition according to claim 9, characterized in that the composition is packaged in multi-dose sachets.

12. A composition according to claim 10, characterized in that each single-dose unit comprises 5, 10, 15, or 20 milligrams of memantine.



15.  A composition according to claim 13, characterized in that said tablet is an orally disintegrating tablet, suitable for administering directly without the help of water, so that with the saliva in the buccal cavity the tablet forms a suspension in less than 15 seconds. 

16. A composition according to claim 13, characterized in that said tablet has an in vitro disintegrating time of 5 seconds, according to assay USP 32.

17. A composition according to claim 13, characterized in that according to the dissolution assay in the Japanese Pharmacopoeia, the dissolution of the memantine in the tablet at a pH similar to the buccal pH, after 15 seconds is less than 5%, after 30 seconds is less than 10%, and after 60 seconds is less than 20%; and according to assay USP 38 at a pH similar to the gastric pH the dissolution after 15 minutes is greater than 80%, and after 45 minutes is greater than 90%. 

18. A procedure for preparing a premixture according to claim 1, comprising the following steps:
a) preparing a homogeneous mixture of powders containing microcrystalline cellulose in an amount between 90 and 91.5% w/w of the mixture, pregelatinised corn starch in an amount between 7 and 8.5% w/w of the mixture and silicon dioxide in an amount between 0.5 and 1.5% w/w of the mixture; 
b) preparing a homogeneous suspension containing between 8.5 and 9.5% by a process having steps of:
dissolving the memantine under stirring in an ethanol and water 70/30 mix, producing a solution,
adding pregelatinised starch in an amount of  5 to 7% by weight to the solution, and then adding polyethylene glycol 6000 in an amount between 1 and 4% by weight, to the solution,
stirring for no less than one hour to form the homogeneous suspension; with the percentages by weight being relative to the total weight of the suspension; 
c) granulating the homogeneous mixture of powders obtained in step a) in a fluid bed and top spraying, at a temperature less than 50°C, with the suspension containing the memantine obtained in step b), until pellets are formed, wherein the pellets contain an amount of memantine between 10 and 15 % w/w of the premixture; 
d) coating the pellets with a first coating, wherein the first coating is applied to the pellets by top spraying a suspension of polyvinylpyrrolidone in an amount between 10 and 30% w/v in water, at a mixture temperature below 50°C; 
e) coating the pellets obtained in step d) with a second coating, by bottom spraying a coating suspension comprising between 80 and 87 % by weight of isopropyl alcohol, between 3.5 and 5.5% by weight of water, between 9 and 12.5% by weight of cationic copolymer of dimethylaminoethyl methacrylate, butyl methacrylate and methyl methacrylate and between 0.5 and 2% by weight of magnesium stearate, wherein the coating suspension is at a temperature between 25 and 30°C throughout the bottom spraying, producing double-coated pellets; 
f) passing the double-coated pellets through a sieve to form granulated memantine pellets;
g) mixing, for between 10 and 30 minutes: 
the granulated memantine pellets obtained in step f), 
sucralose, and
one or more essences selected from the group consisting of: peppermint, lemon, cherry, raspberry, grapefruit, lime-lemon, and a combination of any two or more thereof, wherein the granulated pellets are present in an amount between 74 and 85% w/w, and contain the second coating which comprises between 80.0 and 90.0% w/w of cationic copolymer of  dimethylaminoethyl methacrylate, butyl methacrylate, and methyl methacrylate, and between 5 and 20% w/w of magnesium stearate, the sucralose is present in an amount between 4 and 7% w/w, and the essences are present in an amount between 11 and 19% w/w, producing a product; and


20. The procedure for preparing a pharmaceutical composition of memantine for administering orally, comprising the following steps:
preparing a premixture according to claim 18,
preparing a homogeneous mixture of powders formed with:
Microcrystalline cellulose, between 85 and 90% w/w total of the mixture;
Sucralose, between 2 and 3% w/w total of the mixture;
peppermint essence, between 1.3 and 2.7 % w/w total of the mixture; and
lemon essence, between 6.7 and 9.3 % w/w total of the mixture;
adding to said homogeneous mixture of powders between 13.5 and 16% by weight of said premixture, 
mixing and forming a further homogeneous mixture, 
adding to the further homogeneous mixture sugar in sufficient amount to obtain an end mixture that contains:
the premixture, between 2.5 and 4.0% by weight total of the composition,
sucralose, between 0.5 and 1% by weight total of the composition,
peppermint essence, between 0.4 and 0.7% by weight total of the composition,
lemon essence, between 1.6 and 3.0% by weight total of the composition,
microcrystalline cellulose, between 20 and 21% by weight total of the composition,
sugar, between 70 and 75% by weight total of the composition, and
packaging the end mixture in single-dose or two compartment aluminium-aluminium sachets or in multi-dose phials.

21. A procedure for preparing a pharmaceutical composition of memantine for administering orally, comprising the following steps:
preparing a premixture according to claim 18;
preparing a homogeneous mixture of powders after passing each component through a sieve with a mesh size of 710 microns with:
Microcrystalline cellulose, between 87 and 88% w/w total of the homogeneous mixture of powders;
Sucralose, between 2.5 and 3.0% w/w total of the homogeneous mixture of powders;
Peppermint essence, between 1.80 and 2.0% w/w total of the homogeneous mixture of powders;
Lemon essence, between 7.7 and 8.0% w/w total of the homogeneous mixture of powders
adding to the mixture of powders between 14 and 15% by weight of the premixture, 
mixing and forming a further homogeneous mixture,
adding to the further homogeneous mixture sugar in sufficient quantity to obtain an end mixture that contains:
the premixture, between 3.5 and 4.0 % w/w total of the composition;
sucralose, between 0.6 and 1.0% w/w total of the composition;
peppermint essence, between 0.6 and 0.7% w/w total of the composition;
lemon essence, between 2.1 and 2.3% w/w total of the composition;
microcrystalline cellulose, between 20.3 and 20.7% w/w total of the composition;
sugar, between 72 and 74% w/w total of the composition; and
packaging the end mixture in single-dose or two compartment aluminium-aluminium sachets or in multi-dose phials.

22.  A procedure for preparing a pharmaceutical composition of memantine for administering orally, comprising the following steps:
preparing a premixture according to claim 18, 
preparing a homogeneous mixture of powders comprising:
	microcrystalline cellulose, between 53 and 70% w/w total of the homogeneous mixture;
sucralose, between 0.2 and 0.9% w/w total of the homogeneous mixture;
lemon essence, between 2.2 and 3.5% w/w total of the homogeneous mixture;
methylparaben, between 1.5 and 2.3% w/w total of the homogeneous mixture;
propylparaben, between 0.1 and 0.3% w/w total of the homogeneous mixture;
adding an amount of the premixture to the homogeneous mixture, thereby forming an end mixture, wherein the amount of the premixture is between 26 and 40% w/w of the end mixture; 
mixing to form a homogeneous end mixture, and
metering into a multi-dose phial with sufficient capacity for a permanent suspension with a content of 2.5 or 5 milligrams of memantine per millilitre formed previously by adding 120 millilitres of water to 8.44 or 16.88 grams of the homogeneous end mixture obtained and stirring, to administer to a patient a necessary volume of suspension according to an indicated posology.

23. A procedure for preparing a pharmaceutical composition of memantine for oral administration, comprising the following steps:
preparing a premixture according to claim 18,
preparing a homogeneous mixture comprising:
33.2 to 40.4 % by weight of the premixture;
50 to 60% by weight of a coprocessed product made up of mannitol, starch, sodium croscarmellose, colloidal silica and silica;
5 to 7% by weight of cross-linked povidone;
0.1 to 0.3% by weight 0.16 % of peppermint essence;
previously sieved through a mesh size of 710 microns and subsequently mixed in a cubic mixer for 15 to 30 minutes;
adding an amount of sodium stearyl fumarate thereby preparing an end mixture,  wherein the amount of the sodium stearyl fumarate is between 1.7 and 2.3% by weight of
mixing the end mixture for 5 minutes, forming a homogeneous end mixture,
 compressing the homogeneous end mixture with a grooved punch, forming grooved tablets and packaging the grooved tablets in an aluminium-aluminium blister, 
wherein the disintegration time of each of the grooved tablets, according to assay USP 32 is 5 seconds after adding one of the grooved tablets to between 5 and 10 ml of water and stirring to form a suspension.

Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: with the examiner’s amendment, the 112(b) rejections of claims 4, 18 and 20-22 are resolved.  Additionally, claim 1 requires the specific essence or combination of essences that in combination with the coatings on the granulated pellets result in the surprising and superior taste masking of the bitter flavor of the memantine.  Thus, claims 1-23 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699